        Case: 3:20-cv-00899-slc Document #: 1 Filed: 09/29/20 Page 1 of 7




                    UNITED STATES DISTRICT COURT
                   WESTERN DISTRICT OF WISCONSIN
______________________________________________________________________

NORTH CENTRAL STATES REGIONAL COUNCIL OF
CARPENTERS PENSION FUND
and JERRY SHEA (in his capacity as Trustee),

                           Plaintiffs,

    v.                                                        Case No. 20-cv-899
-
DOOR SERVICE, INC.,

                           Defendant.


                                         COMPLAINT


      NOW COME the Plaintiffs, by their attorneys, The Previant Law Firm, S.C., by

and as and for a cause of action against the Defendant, allege to the court the following:

                                Jurisdiction and Venue

      1.     Jurisdiction of this Court upon Door Service, Inc. is founded upon section

502 of the Employee Retirement Income Security Act of 1974 (“ERISA”) (29 U.S.C. §

1132), in that the Plaintiffs are aggrieved by said Defendant’s violation of certain

collective bargaining agreements, trust plans and trust agreements, and said

Defendant’s continued refusal to submit contributions in accordance with the terms of

those plans and agreements, thereby violating the provisions of ERISA, the Multi-

Employer Pension Plan Amendments Act (“MPPAA”), and the terms and provisions of

the employee benefit plans.

      2.     Venue lies in this Court under ERISA § 502(e)(2) (29 U.S.C. § 1132(e)(2))

in that the Carpenters’ Fund Plaintiff is administered out of Eau Claire, Wisconsin.
        Case: 3:20-cv-00899-slc Document #: 1 Filed: 09/29/20 Page 2 of 7




                                         Parties

       3.     Plaintiff North Central States Regional Council of Carpenters Pension

Fund (hereby the “Pension Fund”) is an employee benefit plans within the meaning of

ERISA Sections 3(1), (2), (3) and (37), 502 and 515, as amended by the MPPAA

(codified as amended at 29 U.S.C. §§ 1002(1), (2), (3) and (37), 1132 and 1145), and

brings this action on behalf of the Trustees, participants, and beneficiaries of said Plan.

Said Plan maintain offices at P.O. Box 4002, Eau Claire, WI 54702.

       4.     Plaintiff Jerry Shea is a trustee and a fiduciary of the North Central States

Regional Council of Carpenters’ Fringe Benefit Funds, as well as a participant and

beneficiary within the meaning of ERISA (29 U.S.C. §1002, et seq.) and as such has

standing to be a Plaintiff in this action and to seek the remedies prayed for. Mr. Shea

maintains an office at 2350 Galloway Street, Eau Claire, Wisconsin 54702.

       5.     Door Service, Inc. (hereby “Door Service”) is a Minnesota corporation,

engaged in business, with principal offices located at 508 SE 10th St. Grand Rapids, MN

55744. It does not currently have a registered agent for service of process. Its current

Chief Executive Officer is Lorraine Giles with principal offices located at 508 SE 10th St.

Grand Rapids, MN 55744.

                                          Facts

       6.     Door Service is an employer and party in interest in an industry affecting

commerce within the meaning of ERISA Sections 3(5), (11), (12) and (14) (29 U.S.C. §§

1002(5), (11), (12) and (14)).




                                            -2-
        Case: 3:20-cv-00899-slc Document #: 1 Filed: 09/29/20 Page 3 of 7




       7.     For all times relevant, Door Service was and remains a party to and

agreed to abide by the terms of one or more collective bargaining agreements (“Labor

Agreements”) with the North Central States Regional Council of Carpenters (“Union”).

       8.     The Union represents, for purposes of collective bargaining, certain Door

Service employees and employees of other employers in industries affecting interstate

commerce within the meaning of Labor Management Relations Act (“LMRA”) Sections

2(5), 9(a) and 301(a) (29 U.S.C. § 151, et seq.).

       9.     The Labor Agreements described herein contain provisions whereby Door

Service agreed to make payments to the Plaintiff benefit fund (“Fund”) for each

employee covered by said Labor Agreements.

       10.    By execution of said Labor Agreements, Door Service adopted the trust

agreements and amendments thereof which establish and govern the Plaintiffs and are

necessary for their administration and designated as its representatives on the Board of

Trustees such trustees as have been named and appointed pursuant to said trust

agreements, together with their successors selected in the manner provided in such

trust agreements, thereby ratifying all actions already taken or to be taken within the

scope of their authority.

       11.    By virtue of executing the Labor Agreements and adopting and assenting

to all the terms and provisions of the trust agreements and the rules and regulations

heretofore and hereafter adopted by the trustees of said Fund, Door Services has

agreed as follows:




                                            -3-
        Case: 3:20-cv-00899-slc Document #: 1 Filed: 09/29/20 Page 4 of 7




             a.     to file monthly reports and make timely and prompt contributions to

                    the Plaintiffs for each employee covered by the aforementioned

                    Labor Agreements;

             b.     to designate, and accept as its representatives, the trustees named

                    in the declaration of trust and their successors;

             c.     to adopt and abide by all of the rules and regulations adopted by

                    the trustees of the employee benefit plans pursuant to the trust

                    agreements;

             d.     to adopt and abide by all of the actions of the trustees in

                    administering the employee benefit plans in accordance with the

                    trust agreements and the rules so adopted;

             e.     to pay, in addition to all of the contributions which are due and

                    owing, liquidated damages and interest relative to delinquent

                    contributions;

             f.     to pay, in addition to delinquent contributions, interest, and

                    liquidated damages, actual attorney's fees, audit fees, court costs,

                    and service fees, should legal action be necessary to obtain

                    delinquent contributions, interest, and liquidated damages; and

      12.    Even after taking into account payments that it has made, Door Service

has failed to remit all contributions required by its collective bargaining agreement with

the North Central States Regional Council of Carpenters to the Pension Fund for the

time period on and after May 1, 2016.

      13.    ERISA § 502(g) (2), as amended by the MPPAA, provides:



                                            -4-
         Case: 3:20-cv-00899-slc Document #: 1 Filed: 09/29/20 Page 5 of 7




               (2)    In any action under this title by a fiduciary for or on behalf of a plan
               to enforce section 515 in which a judgment in favor of the plan is awarded,
               the court shall award the plan --

               (A)    the unpaid contributions,

               (B)    interest on the unpaid contributions,

               (C)    an amount equal to the greater of --

                      (i)    interest on the unpaid contributions, or

                      (ii)   liquidated damages provided for under the plan in an amount
                             not in excess of 20 percent (or such higher percentage as
                             may be permitted under Federal or State law) of the amount
                             determined by the court under subparagraph (A),

               (D)    reasonable attorney’s fees and costs of this action, to be paid by
                      the defendant, and

               (E)    such other legal or equitable relief as the court deems appropriate.

For purposes of this paragraph, interest on unpaid contributions shall be determined by
using the rate provided under the plan, or, if none, the rate prescribed under section
6621 of the Internal Revenue Code of 1954.

       14.     Section 515 of ERISA provides:

               Every employer who is obligated to make contributions to a multiemployer
               plan under the terms of the plan or under the terms of a collectively
               bargained agreement shall, to the extent not inconsistent with law, make
               such contributions in accordance with the terms and conditions of such
               plan or agreement.

       15.     Despite demands that Door Services perform its statutory and contractual

obligations, the Plaintiffs have ascertained that said Defendant has failed, neglected,

omitted, and refused to make its required payments. Door Services is now indebted to

the Plaintiffs as follows:




                                              -5-
        Case: 3:20-cv-00899-slc Document #: 1 Filed: 09/29/20 Page 6 of 7




Audited period May 1, 2016 through August 31, 2016:

North Central States Regional Council of Carpenters
 Pension Fund                                                                 $1,974.16

Unaudited period September 1, 2016 through February 28, 2018:

North Central States Regional Council of Carpenters
 Pension Fund                                                                 $7,067.66


                    Claim One - Against Defendant Door Service for
            Violation of ERISA §§ 502 and 515 (29 U.S.C. §§ 1132 and 1145)

      16.     As and for the first claim for relief against Defendant Door Service, the

Plaintiffs reallege each and every allegation contained in paragraphs 1 through 15

above and incorporate the same as though fully set forth herein word for word.

      17.     Due demand has been made by the Pension Fund upon Door Service for

payment of all sums due and owing, but said Defendant has refused to pay them, or any

part thereof, and all amounts remain due and owing.

      18.     Because, as the Pension Fund is informed and believe, Door Service has

not made timely and prompt contributions on behalf of all covered employees, the

corpus of the Pension Fund is reduced, the Pension Fund's income is reduced, and

their ability to pay benefits to qualified participants and beneficiaries is curtailed.

Consequently, ERISA and the Pension Fund’s employee benefit plans have been

violated, and the Pension Fund is entitled to all of the remedies provided by ERISA.

      19.     Because Door Service has failed to make timely and prompt contributions,

some of the Fund’s beneficiaries and participants could have eligibility terminated and

benefits reduced for which they would otherwise qualify. These beneficiaries and

participants would be left without an adequate remedy at law and would suffer severe

                                           -6-
        Case: 3:20-cv-00899-slc Document #: 1 Filed: 09/29/20 Page 7 of 7




and irreparable harm if said Defendant is not mandatorily compelled to comply with the

Labor Agreements and enjoined from further breaches.

      WHEREFORE, the Fund demands the following relief:

1.    Judgment on behalf of the Fund and against Door Service, Inc. as follows:

      A.     For $9,041.82 representing contributions, interest and liquidated damages

             for the audited period May 1, 2016 through February 28, 2018;

      B.     For unpaid contributions, interest and liquidated damages owed to the

             Fund for the period March 1, 2018 through the date this action was

             commenced;

      C.     For contributions, interest and liquidated damages owed to the Fund

             becoming due and/or arising after the commencement of this lawsuit

             through the date of judgment; and

      D.     Actual attorney fees and the costs of this action.

2.    For such other, further or different relief as the court deems just and proper.



      Dated this 22nd day of September, 2020.


                                         s/John J. Brennan
                                         John J. Brennan (SBN: 1018604)
                                         The Previant Law Firm, S.C.
                                         310 West Wisconsin Avenue, Suite 100 MW
                                         Milwaukee, WI 53203
                                         414-271-0401(Telephone)
                                         414-271-6308 (Fax)
                                         Email: jjb@previant.com

                                         Attorney for the Plaintiffs




                                            -7-
